DENIED and Opinion Filed November 24, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00927-CV

               IN RE NATHAN NATHANIEL RENDER, Relator

           Original Proceeding from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F08-45177-TU

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                            Opinion by Justice Myers
      Nathan Nathaniel Render has filed a petition for writ of mandamus requesting

the Court consider seven issues arising from his 2009 trial. We deny relief.

      A petition seeking mandamus relief must contain a certification stating that

the relator “has reviewed the petition and concluded that every factual statement in

the petition is supported by competent evidence included in the appendix or record.”

TEX. R. APP. P. 52.3(j). Relator’s petition contains an unsworn declaration stating

that he is incarcerated and declares “under penalty of perjury that the foregoing legal

document and facts therein are true and correct to the best of my knowledge.” Thus,
relator’s petition is not certified properly. See id.; In re Butler, 270 S.W.3d 757, 758

(Tex. App.—Dallas 2008, orig. proceeding).

      Rule 52.3(k)(1)(A) requires the relator to file an appendix with his petition

that contains “a certified or sworn copy of any order complained of, or any other

document showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule

52.7(a)(1) requires the relator to file with the petition “a certified or sworn copy of

every document that is material to the relator’s claim for relief that was filed in any

underlying proceeding.” TEX. R. APP. P. 52.7(a)(1).

      Relator has attached to his petition copies of the indictment, a motion to

amend the indictment, an outcry notice, several pages taken from a reporter’s record,

some correspondence, and several newspaper articles. None of the documents are

certified or sworn copies as required by rules 52.3 and 52.7. As the party seeking

relief, relator has the burden to provide the Court with a sufficient record to establish

his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding).    Because the documents in his appendix are not properly

authenticated, relator has not shown his entitlement to relief. See Butler, 270 S.W.3d

at 759.

      Finally, relator’s petition collaterally attacks his final felony conviction and

seeks what should be characterized as article 11.07 habeas relief. See TEX. CODE

CRIM. PROC. ANN. art. 11.07, §1; Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991) (orig. proceeding); In re Ayers, 515 S.W.3d 356, 356–

                                          –2–
57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam); see also

In re Jones, No. 01-20-00490-CR, 2020 WL 4210489, at *1 (Tex. App.—Houston

[1st Dist.] July 23, 2020, orig. proceeding) (mem. op, not designated for

publication).

      We do not have jurisdiction to consider an original application for writ of

habeas corpus arising from a criminal proceeding. See TEX. CODE CRIM. PROC. ANN.

art. 11.05; TEX. GOV’T CODE ANN. § 22.221(d); Ayers, 515 S.W.3d at 356–57.

Furthermore, we do not have jurisdiction to grant article 11.07 relief. See TEX. CODE

CRIM. PROC. ANN. art. 11.07, §§3, 5; Bd. of Pardons and Paroles ex rel. Keene v.

The Eighth Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig.

proceeding); see also In re Morrison, No. 05-15-00519-CV, 2015 WL 1910329, at

*1 (Tex. App.—Dallas Apr. 28, 2015, orig. proceeding) (mem. op.) (court of appeals

has no jurisdiction over complaints that should be raised in post-conviction 11.07

writ application).




                                        –3–
        Because of the deficiencies in relator’s petition and our inability to grant

mandamus relief, we deny relator’s petition for a writ of mandamus. 1



                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE

200927F.P05




    1
      Relator’s pro se petition and appendix contains the unredacted name of the minor victim of his offense
in violation of the rules of appellate procedure. See TEX. R. APP. P. 9.9. Because relator failed to redact
this sensitive data, the Clerk of the Court has removed the petition and attached appendix from the Court’s
website. See TEX. R. APP. P. 9.9(e).
                                                   –4–